Exhibit 10.19







THIRD AMENDMENT TO LOAN AGREEMENT

This THIRD AMENDMENT TO LOAN AGREEMENT (this “Amendment”) is made and entered
into to be effective as of June 23, 2004 (the “Amendment Date”), by and among
STRATUS PROPERTIES INC., a Delaware corporation (“Stratus”), STRATUS PROPERTIES
OPERATING CO., L.P., a Delaware limited partnership, CIRCLE C LAND, L.P., a
Texas limited partnership, f/k/a Circle C Land Corp., and AUSTIN 290 PROPERTIES,
INC., a Texas corporation (herein individually and collectively referred to as
the “Borrower”), and COMERICA BANK, successor by merger to Comerica Bank-Texas,
a state banking association (herein referred to as the “Bank”).

W I T N E S S E T H:

WHEREAS, Borrower, as Maker, executed that certain Promissory Note dated
December 16, 1999, in the original principal amount of $20,000,000 U.S., in
favor of and payable to the order of Bank, as Payee, which Promissory Note has
been amended (including, without limitation, a reduction in the stated principal
amount of such Promissory Note to $5,000,000.00 U.S. and the addition of a
limited revolving feature) pursuant to (i) that certain Amendment to Promissory
Note dated as of December 27, 2000 (the “First $5,000,000.00 Revolving Note
Amendment”) executed by and between Borrower and Bank, (ii) that certain Second
Amendment to Promissory Note (the “Second $5,000,000.00 Revolving Note
Amendment”) dated as of December 18, 2001 executed by and between Borrower and
Bank, (ii) that certain Third Modification and Extension Agreement dated
effective as of June 30, 2003 executed by and between Borrower and Bank (the
"Third Extension"), and (iv) that certain Third Amendment to Promissory Note
(the “Third $5,000,000.00 Revolving Note Amendment”) of even date herewith
executed by and between Borrower and Bank (said note, as amended by the First
$5,000,000.00 Revolving Note Amendment, the Second $5,000,000.00 Revolving Note
Amendment, the Third Extension and the Third $5,000,000.00 Revolving Note
Amendment, is herein called the “$5,000,000.00 Revolving Note”), which
$5,000,000.00 Revolving Note evidences a loan (hereafter referred to as the
“$5,000,000.00 Revolving Loan”) made by Bank to Borrower in connection with and
pursuant to that certain Loan Agreement dated December 16, 1999, executed by and
between Borrower and Bank, which loan agreement was amended by (w) that certain
Amendment to Loan Agreement dated December 27, 2000 (the "First Loan
Modification") executed by and between Borrower and Bank, (y) the Second
Amendment to Loan Agreement dated December 18, 2001 (the "Second Loan
Modification") executed by and between Borrower and Bank, (y) the Third
Extension, and (z) this Amendment (the "Third Loan Modification") (said loan
agreement, as amended by the First Loan Modification, the Second Loan
Modification, the Third Extension and the Third Loan Modification, is herein
called the “Loan Agreement”); and

WHEREAS, Borrower, as Maker, executed that certain Revolving Credit Note dated
December 16, 1999, in the original principal amount of $10,000,000.00 U.S., in
favor of and payable to the order of Bank, as Payee, which Revolving Credit Note
has been amended (including, without limitation, an increase in the stated
principal amount of such Revolving Credit Note to $25,000,000.00 U.S.) pursuant
to (i) that certain Amendment to Revolving Credit Note dated as of December 27,
2000 (the “First Revolving Credit Note Amendment”) executed by and between
Borrower and Bank, (ii) that certain Second Amendment to the Revolving Credit
Note dated as of December 18, 2001 (the “Second Revolving Credit Note
Amendment”) executed by and between Borrower and Bank, (iii) the Third
Extension, and (iv) that certain Third Amendment to the Revolving Credit Note of
even date herewith (the “Third Revolving Credit Note Amendment”) executed by
Borrower and Bank (said note, as amended by the First Revolving Credit Note
Amendment, the Second Revolving Credit Note Amendment, the Third Extension and
the Third Revolving Credit Note Amendment, is herein called the “Revolving
Credit Note”), which Revolving Credit Note evidences a loan (the “Revolving
Credit Loan”) made by Bank to Borrower in connection with and pursuant to the
Loan Agreement (the Revolving Credit Note and the $5,000,000.00 Revolving Note,
each as amended, are hereinafter collectively referred to as the “Notes”, and
the Revolving Credit Loan and the $5,000,000.00 Revolving Loan are hereinafter
collectively referred to as the “Loans”); and

WHEREAS, the current unpaid principal balance of the $5,000,000.00 Revolving
Note as of the date hereof is approximately $2,072,969.00; and

WHEREAS, the current unpaid principal balance of the Revolving Credit Note as of
the date hereof is approximately $21,811,164.61; and

WHEREAS, the $5,000,000.00 Revolving Note and the Revolving Credit Note are
cross-defaulted and cross-collateralized, and are secured by, among other things
and without limitation, the deeds of trust, assignments and other items
referenced in Section 5.1 of each of the Notes, and further described in the
Loan Agreement, as said deeds of trust have been amended pursuant to that prior
Modification Agreement dated as of December 27, 2000, the Second Modification
Agreement dated as of December 18, 2001 executed by Borrower and Bank, the Third
Extension, and the Third Modification Agreement of even date herewith executed
by Borrower and Bank (collectively, as amended, the “Lien Instruments” or the
“Security Instruments”); and

WHEREAS, Borrower hereby acknowledges that (i) Borrower is obligated to Bank
under the Notes, the Loan Agreement, the Lien Instruments and the other Loan
Documents (as such term is defined in the Loan Agreement), (ii) Borrower has no
defense, offset or counterclaim with respect to the sums owed to Bank under the
Notes, the Loan Agreement, the Lien Instruments and the other Loan Documents, or
with respect to any covenant in the Notes, the Loan Agreement, this Amendment,
the Lien Instruments or any of the other Loan Documents, and (iii) Bank, as of
the date hereof, has fully performed all obligations to Borrower which Bank may
have had or has on and as of the date hereof; and

WHEREAS, Borrower and Bank desire to enter into this Amendment in order to
modify and amend certain of the terms and provisions of the Loan Agreement as
set forth herein.

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants and agreements contained herein, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
Borrower and Bank hereby agree as follows:

1.

Recitals.  The recitals set forth above are true, accurate and correct, and are
incorporated herein by this reference.

2.

Capitalized Terms.  Any capitalized terms not defined herein shall have the
meaning ascribed to them in the Loan Agreement, as previously modified.

3.

Modification of Loan Agreement.  Borrower and Bank hereby agree to modify the
Loan Agreement as follows:

3.1

Modification of Defined Terms.  The following defined terms, as set forth in
Addendum 1, of the Loan Agreement, as such terms are used in the Loan Agreement,
are hereby amended as follows:

(a)

“Agreement”:  The term “Agreement” is hereby revised to include this Amendment.

(b)

“Deeds of Trust”:  The term “Deeds of Trust” is hereby revised to include (i)
that certain Modification Agreement dated as of December 27, 2000 executed by
and between Borrower and Bank, (ii) that certain Second Modification Agreement
dated as of December 18, 2001 executed by and between Borrower and Bank, (iii)
the Third Extension and (iv) the Third Modification Agreement of even date with
this Amendment executed by Borrower and Bank, whereby the Deeds of Trust were
amended as provided therein.  The Deeds of Trust, as amended, shall continue in
full force and effect to secure repayment of the Notes and the obligations of
Borrower under the Loan Agreement and the other Loan Documents, as modified.
 The Deeds of Trust include, without limitation, Deed of Trust dated February
27, 2002 recorded under Document No. 2002038536 of the Real Property Records of
Travis County, Texas.

(c)

“Loan Documents”:  The term “Loan Documents” is hereby revised to include the
Loan Agreement (as modified by the First Loan Modification, Second Loan
Modification, Third Extension and Third Loan Modification), the $5,000,000.00
Revolving Note (as modified by the First $5,000,000.00 Revolving Note Amendment,
the Second $5,000,000.00 Revolving Note Amendment, the Third Extension and the
Third $5,000,000.00 Revolving Note Amendment), the Revolving Credit Note (as
amended by the First Revolving Credit Note Amendment, the Second Revolving
Credit Note Amendment, the Third Extension, and the Fourth Revolving Credit Note
Amendment), the Deeds of Trust (as modified as described in subparagraph (b)
above), and all other documents, instruments or agreements included within the
definition of “Loan Documents” as set forth in the Loan Agreement, as such
documents may have been or may hereafter be amended from time to time.

(d)

“Loans”:  The definition of the term “Loans” is hereby amended and replaced to
read as follows:

“'Loans' shall mean, collectively, the Revolving Credit Loan and the
$5,000,000.00 Revolving Loan, and "Loan" shall mean any of them.”

(e)

“Maximum Loan Amount”:  The definition of the term “Maximum Loan Amount” is
hereby amended and replaced to read as follows:

“‘Maximum Loan Amount’ shall hereafter be defined as:  (a) as to the Revolving
Credit Note, thirty-five percent (35%) of the sum of (A) the Primary Collateral
as indicated by (x) newly prepared and updated Primary Collateral Appraisals
acceptable to Bank effective as of the date prepared and delivered to Bank (or
updates of the values presented in the Primary Collateral Appraisals previously
delivered to and accepted by Bank) or (y) recertifications of the accuracy and
values presented in the Primary Collateral Appraisals delivered to and accepted
by Bank on or about the date hereof, (B) the MUD Reimbursables Value and (C) the
Credit Bank Value; and (b) as to the $5,000,000.00 Revolving Loan, seventy
percent (70%) of the $5,000,000.00 Revolving Loan Primary Collateral (as
hereinafter defined); provided, however, in no event shall the total aggregate
outstanding balances under the Notes exceed $30,000,000.00."

(f)

“Notes” The definition of the term “Notes” is hereby amended and replaced to
read as follows:

“‘Notes’ shall mean, collectively, whether one or more, the Revolving Credit
Note and the $5,000,000.00 Revolving Note, and ‘Note’ shall mean any of them,
executed and delivered by Borrower payable to the order of Bank, evidencing the
Loans, as the same may be renewed, extended, modified, increased or restated
from time to time.”

3.2

Substitution of Defined Terms.  The following defined terms, as set forth; in
Addendum 1 of the Loan Agreement, as such terms are used in the Loan Agreement
(as modified hereby), are hereby amended, substituted and replaced as follows:

(a)

“‘Revolving Credit Loan Maturity Date’ shall mean May 30, 2006, or such earlier
date on which the entire unpaid principal amount of the Revolving Credit Loan
becomes due and payable whether by the lapse of time, acceleration or otherwise;
provided, however, if any such date is not a Business Day, then the Revolving
Credit Loan Maturity Date shall be the next succeeding Business Day.”

(b)

“'Revolving Credit Loan Maximum Amount' shall mean the lesser of (i) $25,000,000
or (ii) thirty-five percent (35%) of the sum of (A) the fair market value of the
Primary Collateral, as indicated by (x) newly prepared and updated Primary
Collateral Appraisals acceptable to Bank effective as of the date prepared and
delivered to Bank (or updates of the values presented in the Primary Collateral
Appraisals previously delivered to and accepted by Bank) or (y) recertifications
of the accuracy and values presented in the Primary Collateral Appraisals
delivered to and accepted by Bank on or about the date hereof, (B) the MUD
Reimbursables Value and (C) the Credit Bank Value.”

(c)

“‘Revolving Credit Note’ shall mean the Revolving Credit Note dated December 16,
1999, made by Borrower payable to the order of the Bank, as amended by (i) that
certain Amendment to Revolving Credit Note dated December 27, 2000, executed by
and between Borrower and Bank (ii) that certain Second Amendment to Revolving
Credit Note of even date herewith executed by and between Borrower and Bank,
(iii) that certain Third Modification and Extension Agreement dated effective as
of June 30, 2003 executed by and between Borrower and Bank, and (iv) as further
amended by the Third Amendment to Revolving Credit Note dated as of June 23,
2004 executed by and between Borrower and Bank, as the same may be renewed,
extended, modified, increased or restated from time to time.”

(d)

The term “$5,000,000.00 Loan” is hereby deleted and replaced to read
“$5,000,000.00 Revolving Loan” throughout the Loan Agreement (as modified
hereby), and the definition of "$5,000,000.00 Loan" is hereby deleted and
replaced with the following “$5,000,000.00 Revolving Loan” definition:

“‘$5,000,000.00 Revolving Loan’ shall mean the Loan made, or to be made, by Bank
to or for the credit of Borrower in multiple Advances, which Advances together
shall not exceed at any one time the $5,000,000.00 Revolving Loan Maximum
Amount, pursuant to this Agreement, the $5,000,000.00 Revolving Note, and the
Loan Terms, Conditions and Procedures Addendum.”

(e)

The term “$5,000,000.00 Loan Maturity Date” is hereby deleted and replaced to
read “$5,000,000.00 Revolving Loan Maturity Date” throughout the Loan Agreement
(as modified hereby), and the definition of “5,000,000.00 Loan Maturity Date” is
hereby substituted and replaced with the following “$5,000,000.00 Revolving Loan
Maturity Date” definition:

“‘$5,000,000.00 Revolving Loan Maturity Date’ shall mean May 30, 2006, or such
earlier date on which the entire unpaid principal amount of the $5,000,000.00
Revolving Loan becomes due and payable whether by the lapse of time,
acceleration or otherwise; provided, however, if any such date is not a Business
Day, then the $5,000,000.00 Revolving Loan Maturity Date shall be the next
succeeding Business Day.”

(f)

The term “5,000,000.00 Note” is hereby deleted and replaced to read
“$5,000,000.00 Revolving Note” throughout the Loan Agreement (as modified
hereby), and the definition of “$5,000,000.00 Note” is hereby deleted and
replaced with the following “$5,000,000.00 Revolving Note” definition:

“‘$5,000,000.00 Revolving Note’ shall mean that certain Promissory Note dated
December 16, 1999, made by Borrower payable to the order of the Bank, as amended
by (i) that certain Amendment to Promissory Note dated December 27, 2000,
executed by and between Borrower and Bank, (ii) that certain Second Amendment to
Promissory Note dated as of the date hereof executed by and between Borrower and
Bank, (iii) that certain Third Modification and Extension Agreement dated
effective as of June 30, 2003 executed by and between Borrower and Bank, and
(iv) that Third Amendment to Promissory Note dated as of June 23, 2004 executed
by and between Borrower and Bank, as the same may be renewed, extended,
modified, increased or restated from time to time.”

3.3

Additional Defined Terms.  The following defined terms are hereby added to and
made a part of Addendum 1 to the Loan Agreement, as such terms are used in the
Loan Agreement (as modified hereby):

(a)

"'$5,000,000.00 Revolving Loan Maximum Amount' shall mean the lesser of (i)
$5,000,000.00 or (ii) seventy percent (70%) of the value of the $5,000,000.00
Revolving Loan Primary Collateral, as indicated by (x) newly prepared and
updated appraisals of the $5,000,000.00 Revolving Loan Primary Collateral
acceptable to Bank effective as of the date prepared and delivered to Bank (or
updates of the values presented in the appraisals of the $5,000,000.00 Revolving
Loan Primary Collateral previously delivered to and accepted by Bank) or (y)
recertifications of the accuracy and values presented in the appraisals of the
$5,000,000.00 Revolving Loan Primary Collateral previously delivered to and
accepted by Bank.”

(b)

"'$5,000,000.00 Revolving Loan Primary Collateral' shall mean the portion of the
Mortgaged Property commonly known as (i) the Escala Lots in the Barton Creek
subdivision, (ii) the Mirador Lots in the Barton Creek subdivision and (iii) the
Calera Court Lots (until such time as the Calera Court Lots are released and
transferred as collateral to the Calera Court Loan upon the commencement of
development upon a Calera Court Lot)."

(c)

"'Calera Court Borrower' means Calera Court, L.P., a Texas limited partnership."

(d)

"'Calera Court Lots' means that certain property described as Units 1 through
17, together with the undivided interest in and the General and Limited Common
Elements appurtentant thereto, of Calera Court Condominiums, a condominium
project in Travis County, Texas, according to the Declaration of Condominium of
record under Document No. 2003111246 of the Official Public Records of Travis
County, Texas, except for Units 2, 4, 14 and 16 which have been developed by the
Calera Court Borrower and are no longer part of the $5,000,000.00 Revolving Loan
Primary Collateral."

(e)

"'Calera Court Loan' means that certain loan made by Bank to the Calera Court
Borrower in the original principal amount of $3,000,000, for the purpose of
developing the Calera Court Lots with condominiums thereon."

(f)

"'Credit Banks' means the credits to which Borrower is entitled to receive from
the City of Austin under Article 12 of the Development Agreement, in the
original aggregate face amount of $15,000,000."

(g)

"'Credit Bank Value' means the present discounted value of the Credit Banks,
using a discount factor of six percent (6%).  As of June 1, 2004, it is
estimated that the Credit Bank Value is approximately $8,800,000."

(h)

"'Development Agreement' means that certain Development Agreement dated
effective as of August 15, 2002 between the City of Austin and Circle C Land
Corp., as may be amended from time to time."

(i)

"'Escala Lots' means that certain property covered by that certain Deed of Trust
dated as of February 27, 2002 by Oly Stratus Barton Creek I Joint Venture in
favor of John M. Killian, Trustee, for the benefit of Bank, recorded under
Document No. 2002038536 of the Official Public Records of Travis County, Texas,
as amended from time to time (the 'Escala Deed of Trust'), save and except those
lots which have been released pursuant to recorded partial releases executed by
Bank."

(j)

"'MUD Reimbursables Value' means the present discounted value of the MUD
Reimbursables owned by Borrower, using a discount factor of six percent (6%).
 As of June 1, 2004, it is estimated that the MUD Reimbursables Value is
approximately $20,700,000."

3.4

Modification of Capital Structure. As permitted under the terms of the First
Loan Modification, Borrower shall have the continuing right to repurchase up to
$10,000,000 of the outstanding common stock of Stratus; provided, however, that
all other terms, conditions and restrictions set forth in the Loan Agreement
shall remain in full force and effect.

3.5

$5,000,000.00 Revolving Loan Primary Collateral.  Effective as of the date of
this Amendment, that portion of the Mortgaged Property commonly known as (i) the
Escala Lots in the Barton Creek subdivision, (ii) the Mirador Lots in the Barton
Creek subdivision, and (iii) the Calera Court Lots shall be included in the
definition of $5,000,000.00 Revolving Loan Primary Collateral, and shall no
longer be included in the definition of "Primary Collateral" under the Revolving
Credit Loan.

3.6

Deletion of $1,110,000 Tranche.  On September 22, 2003, Borrower, Calera Court,
L.P. and Bank entered into a letter agreement (the "September 2003 Letter
Agreement"), pursuant to which such parties agreed to establish a Base Rate
Tranche under the $5,000,000.00 Revolving Loan for Advances not to exceed
$1,110,000, for the purpose of providing funds to Stratus Properties Operating
Co., L.P. ("SPOC"), to fund advances by SPOC to Calera Court, L.P.  Borrower and
Bank hereby agree that the $1,110,000 Tranche under the $5,000,000.00 Revolving
Loan is hereby cancelled, and that the September 2003 Letter Agreement is of no
further force and effect.  The Calera Court Lots shall be included in the
definition of the $5,000,000 Revolving Loan Primary Collateral until such time
as Borrower obtains a partial release of the Calera Court Lots in accordance
with Addendum 3 of the Loan Agreement.

3.7

Reaffirmation of Negative Covenants.  Borrower hereby acknowledges and agrees
that the Negative Covenants set forth in Section 5 of the original Loan
Agreement are in full force and effect, are reaffirmed hereby for all purposes.
 

3.8

Modification and Restatement of Addendum 2 - Loan Terms, Conditions and
Procedures Addendum.  Addendum 2 set forth in the Loan Agreement shall be
deleted in its entirety, as previously modified by the Amendment to Loan
Agreement, and the following Addendum 2 shall be inserted in lieu thereof:

“ADDENDUM 2

LOAN TERMS, CONDITIONS AND PROCEDURES ADDENDUM

SECTION 1. THE LOAN

1.1

Agreements to Lend.  Bank hereby agrees to lend to Borrower up to but not in
excess of (i) with respect to the Revolving Credit Loan, the Revolving Credit
Loan Maximum Amount, (ii) with respect to the $5,000,000.00 Revolving Loan, the
$5,000,000.00 Revolving Loan Maximum Amount, and Borrower hereby agrees to
borrow such sums from Bank, all upon and subject to the terms and provisions of
this Agreement, such sums to be evidenced by, respectively, the Revolving Credit
Note and the $5,000,000.00 Revolving Note; provided, however, in no event shall
the aggregate outstanding principal balance of the Loans exceed the Maximum Loan
Amount.  Subject to the terms and provisions of this Agreement, the Notes, and
the other Loan Documents, principal repaid on each of the Loans may be
reborrowed by Borrower.  Borrower’s liability for repayment of the interest on
account of the Loans shall be limited to and calculated with respect to Loans
proceeds actually disbursed to Borrower pursuant to the terms of this Agreement
and the Notes and only from the date or dates of such disbursements.  Bank may,
in Bank’s discretion, disburse Loans proceeds by journal entry to pay interest
and financing costs and disburse Loan proceeds directly to third parties to pay
costs or expenses required to be paid by Borrower pursuant to this Agreement.
 Loan proceeds disbursed by Bank by journal entry to pay interest or financing
costs, and Loan proceeds disbursed directly by Bank to pay costs or expenses
required to be paid by Borrower pursuant to this Agreement, shall constitute
Advances to Borrower.

1.2

Advances.  The proceeds of the Loans shall be disbursed to Borrower in one or
more Advances provided all applicable conditions to Advances for the applicable
Loan set forth in this Agreement have been satisfied.  Without limiting the
foregoing, any Advance requested by Borrower under the Loans shall be subject to
Borrower’s satisfaction of the terms and conditions set forth in this Addendum 2
(including, if applicable, Section 2.17 (Additional Land Acquisitions)) and in
particular shall comply with the use of proceeds restrictions set forth in
Section 2.4 below.

1.3

Limitation on Advances.  Under no circumstances shall Bank be required to
disburse any proceeds of the Revolving Credit Note that would cause the
outstanding balance thereof at any one time to exceed the Revolving Credit Loan
Maximum Amount nor shall Bank be required to disburse any proceeds of the
$5,000,000.00 Revolving Loan that would cause the outstanding balance thereof at
any one time to exceed the $5,000,000.00 Revolving Loan Maximum Amount or
disburse any proceeds of either of the Loans that would cause the aggregate
outstanding balance of the Loans at any one time to exceed the lesser of (i)
$30,000,000.00 or (ii) the Maximum Loan Amount.

1.4

Regulatory Restrictions.  Notwithstanding anything in this Agreement or the
other Loan Documents to the contrary, in no event shall Bank be required to
disburse, nor shall Borrower be entitled to demand that Bank disburse, all or
any portion of any of the Loans if the amounts of the Loans would, in Bank’s
sole and absolute discretion, cause Bank to exceed the lending limit to a single
borrower under any applicable state or federal law, regulation or ruling.  If
Bank determines, in its sole and absolute discretion, at any time (including
after any portion or all of the Loans have been disbursed) that the transactions
evidenced by this Agreement and the other Loan Documents violates such lending
limit restriction, then Bank shall have the right to immediately declare the
Notes to be due and payable and shall thereafter have no further obligations to
disburse any further proceeds of the Loans.  In such event, Borrower shall be
required to immediately pay all outstanding Indebtedness under the Loans and
shall have no further rights and privileges under this Agreement and the other
Loan Documents.

1.5

Repayment of and Interest on Loans.  The Indebtedness from time to time
outstanding under and evidenced by the Notes shall bear interest at the
respective rates per annum set forth in the Notes until the occurrence of an
Event of Default and thereafter at the Default Rate and shall otherwise be
repaid in accordance with the terms of the respective Notes.  All unpaid
principal, accrued and unpaid interest and other amounts owing under the
Revolving Credit Note and the $5,000,000.00 Revolving Note shall be due and
payable on the Revolving Credit Loan Maturity Date and the $5,000,000.00
Revolving Loan Maturity Date, respectively.

SECTION 2. ADVANCES, PAYMENTS, RECOVERIES AND COLLECTIONS

2.1

Advance Procedure.  Except as hereinafter provided, Borrower may request an
Advance by submitting to Bank a Request for Advance by an authorized
representative of Borrower, subject to the following:

(a)

each such Request for Advance shall include, without limitation, the proposed
amount of such Advance and the proposed Disbursement Date, which date must be a
Business Day;

(b)

a Request for Advance, once communicated to Bank, shall not be revocable by
Borrower;

(c)

each Request for Advance, once communicated to Bank, shall constitute a
representation, warranty and certification by Borrower as of the date thereof
that:

(i)

both before and after the making of such Advance, all of the Loan Documents are
and shall be valid, binding and enforceable against each Loan Party, as
applicable;

(ii)

all terms and conditions precedent to the making of such Advance have been
satisfied, and shall remain satisfied through the date of such Advance;

(iii)

the making of such Advance will not cause (A) the aggregate principal amount
outstanding on the $5,000,000.00 Revolving Note to exceed the $5,000,000.00
Revolving Loan Maximum Amount, (B) the aggregate principal amount outstanding on
the Revolving Credit Note to exceed the Revolving Credit Loan Maximum Amount or
(C) the aggregate principal amount outstanding on both the $5,000,000.00
Revolving Note and Revolving Credit Note to exceed the Maximum Loan Amount;

(iv)

no Default or Event of Default shall have occurred or be in existence; and none
will exist or arise upon the making of such Advance;

(v)

the representations and warranties contained in this Agreement, and the other
Loan Documents are true and correct in all material respects and shall be true
and correct in all material respects as of the making of such Advance; and

(vi)

the Advance will not violate the terms or conditions of any contract, indenture,
agreement or other borrowing of any Loan Party.

Bank may elect (but without any obligation to do so) to make an Advance upon the
telephonic or facsimile request of Borrower, provided that Borrower have first
executed and delivered to Bank a Telephone Notice Authorization.  If any such
Advance based upon a telephonic or facsimile request is made by Borrower, Bank
may require Borrower to confirm said telephonic or facsimile request in writing
by delivering to Bank, on or before 11:00 a.m. (Dallas, Texas time) on the next
Business Day following the Disbursement Date of such Advance, a duly executed
written Request for Advance, and all other provisions of this Section 2.1 shall
be applicable with respect to such Advance.  In addition, Borrower may authorize
the Bank to automatically make Advances pursuant to such other written
agreements as may be entered into by Bank and Borrower.  Except as set forth in
this Agreement, all Advances are to be made by direct deposit into the account
styled "Stratus Properties Inc. Controlled Disbursement Account", Account No.
1880671001 (the "Special Account").

2.2

Voluntary Prepayment.  Borrower may prepay all or part of the outstanding
balance under either of the Notes (subject to the provisions of the
$5,000,000.00 Revolving Note and/or the Revolving Credit Note, as applicable,
regarding a prepayment prior to the expiration of the applicable LIBOR Interest
Period) at any time, without premium or penalty or prejudice to the right of
Borrower to reborrow sums of the Loans under the terms of this Agreement,
subject to the terms and conditions of the Loan Documents.

2.3

Revolving Credit Loan Maximum Amount and $5,000.000.00 Revolving Loan Maximum
Amount and Reduction of Indebtedness.  Notwithstanding anything contained in
this Agreement to the contrary, the aggregate principal amount of the Revolving
Credit Loan at any time outstanding shall not exceed the Revolving Credit Loan
Maximum Amount, and the aggregate principal amount of the $5,000,000.00
Revolving Loan outstanding at any time shall not exceed the $5,000,000.00
Revolving Loan Maximum Amount.  If said limitations are exceeded at anytime,
Borrower shall immediately, without demand by Bank, pay to Bank an amount not
less than such excess, or, if Bank, in its sole discretion, shall so agree,
Borrower shall provide Bank cash collateral in an amount not less than such
excess, and Borrower hereby pledges and grants to Bank a security interest in
such cash collateral so provided to Bank.

2.4

Use of Proceeds of Loans.  The use of proceeds advanced under the $5,000,000.00
Revolving Loan and the Revolving Credit Loan shall be used to fund equity
contributions for development ventures of Borrower, for predevelopment costs,
such as earnest money deposits, and property improvements in connection with the
Land and other working capital needs of Borrower, including corporate and
project general, administrative and operating costs, pursuit costs, entitlement
costs, taxes, business endeavors associated with the development of commercial
and residential real properties.

2.5

Non-Application of Chapter 346 of Texas Finance Code.  The provisions of Chapter
346 of the Texas Finance Code are specifically declared by the parties not to be
applicable to any of the Loan Documents or the transactions contemplated
thereby.

2.6

Place of Advances.  All Advances are to be made at the office of Bank, or at
such other place as Bank may designate.

2.7

Bank’s Books and Records.  The amount and date of each Advance hereunder, the
amount from time to time outstanding under the Notes, the interest rate in
respect of the Loans, and the amount and date of any repayment hereunder or
under the Notes, shall be noted on Bank’s books and records, which shall be
conclusive evidence thereof, absent manifest error; provided, however, any
failure by Bank to make any such notation, or any error in any such notation,
shall not relieve Borrower of its obligations to pay to Bank all amounts owing
to Bank under or pursuant to the Loan Documents, in each case, when due in
accordance with the terms hereof or thereof.

2.8

Payments on Non-Business Day.  In the event that any payment of any principal,
interest, fees or any other amounts payable by Borrower under or pursuant to any
Loan Document shall become due on any day which is not a Business Day, such due
date shall be extended to the next succeeding Business Day, and, to the extent
applicable, interest shall continue to accrue and be payable at the interest
rate set forth in the applicable Note for and during any such extension.

2.9

Payment Procedures.  Unless otherwise expressly provided in a Loan Document, all
sums payable by Borrower to Bank under or pursuant to any Loan Document, whether
principal, interest, or otherwise, shall be paid, when due, directly to Bank at
the office of Bank identified on the signature page of this Agreement, or at
such other office of Bank as Bank may designate in writing to Borrower from time
to time, in immediately available United States funds, and without setoff,
deduction or counterclaim. Bank may, in its discretion, charge any and all
deposit or other accounts (including, without limitation, any account evidenced
by a certificate of deposit or time deposit) of any Borrower maintained with
Bank for all or any part of any Indebtedness which is not paid when due and
payable; provided, however, that such authorization shall not affect any
Borrower’s obligations to pay all Indebtedness when due, whether or not any such
account balances maintained by such Borrower with Bank are insufficient to pay
any amounts then due.

2.10

Maximum Interest Rate.  It is expressly stipulated and agreed to be the intent
of Borrower and Bank at all times to comply strictly with the applicable Texas
law governing the maximum rate or amount of interest payable on the Indebtedness
(or applicable United States federal law to the extent that it permits Bank to
contract for, charge, take, reserve or receive a greater amount of interest than
under Texas law).  If the applicable law is ever judicially interpreted so as to
render usurious any amount (i) contracted for, charged, taken, reserved or
received pursuant to the Note, any of the other Loan Documents or any other
communication or writing by or between Borrower and Bank related to any of the
Indebtedness, (ii) contracted for, charged or received by reason of Bank’s
exercise of the option to accelerate the maturity of the Note and/or any other
portion of the Indebtedness, or (iii) Borrower will have paid or Bank will have
received by reason of any voluntary prepayment by Borrower of the Note and/or
any of the other Indebtedness, then it is Borrower’s and Bank’s express intent
that all amounts charged in excess of the Maximum Lawful Rate shall be
automatically canceled, ab initio, and all amounts in excess of the Maximum
Lawful Rate theretofore collected by Bank shall be credited on the principal
balance of the Note and/or any of the other Indebtedness evidenced by the Loan
Documents (or, if the Note and all other Indebtedness evidenced by the Loan
Documents have been or would thereby be paid in full, refunded to Borrower), and
the provisions of the Note and the other Loan Documents immediately be deemed
reformed and the amounts thereafter collectible hereunder and thereunder
reduced, without the necessity of the execution of any new document, so as to
comply with the applicable law, but so as to permit the recovery of the fullest
amount otherwise called for hereunder and thereunder; provided, however, if the
Note has been paid in full before the end of the stated term of the Note, then
Borrower and Bank agree that Bank shall, with reasonable promptness after Bank
discovers or is advised by Borrower that interest was received in an amount in
excess of the Maximum Lawful Rate, either refund such excess interest to
Borrower and/or credit such excess interest against any other Indebtedness then
owing by Borrower to Bank.  Borrower hereby agrees that as a condition precedent
to any claim seeking usury penalties against Bank, Borrower will provide written
notice to Bank, advising Bank in reasonable detail of the nature and amount of
the violation, and Bank shall have sixty (60) days after receipt of such notice
in which to correct such usury violation, if any, by either refunding such
excess interest to Borrower or crediting such excess interest against the Note
and/or other Indebtedness then owing by Borrower to Bank.  All sums contracted
for, charged or received by Bank for the use, forbearance or detention of any of
the Indebtedness, including any portion of the debt evidenced by the Note shall,
to the extent permitted by applicable law, be amortized or spread, using the
actuarial method, throughout the stated term of the Note and/or other
Indebtedness (including any and all renewal and extension periods) until payment
in full so that the rate or amount of interest on account of the Note and/or
other Indebtedness does not exceed the Maximum Lawful Rate from time to time in
effect and applicable to the Note and/or the other Indebtedness for so long as
any Indebtedness is outstanding.

In no event shall the provisions of Chapter 346 of the Texas Finance Code (which
regulates certain revolving credit loan accounts and revolving triparty
accounts) apply to the Note and/or any of the other Indebtedness.
Notwithstanding anything to the contrary contained herein or in any of the other
Loan Document it is not the intention of Bank to accelerate the maturity of any
interest that has not accrued at the time of such acceleration or to collect
unearned interest at the time of such acceleration.

2.11

Receipt of Payments by Bank.  Any payment by Borrower of any of the Indebtedness
made by mail will be deemed tendered and received by Bank only upon actual
receipt thereof by Bank at the address designated for such payment, whether or
not Bank has authorized payment by mail or in any other manner, and such payment
shall not be deemed to have been made in a timely manner unless actually
received by Bank on or before the date due for such payment, time being of the
essence.  Borrower expressly assumes all risks of loss or liability resulting
from non-delivery or delay of delivery of any item of payment transmitted by
mail or in any other manner.  Acceptance by Bank of any payment in an amount
less than the amount then due shall be deemed an acceptance on account only, and
any failure to pay the entire amount then due shall constitute and continue to
be an Event of Default hereunder.  Bank shall be entitled to exercise any and
all rights and remedies conferred upon and otherwise available to Bank under any
Loan Document upon the occurrence and during the continuance of any such Event
of Default.  Borrower further agrees that after the occurrence and during the
continuance of any Default Bank shall have the continuing exclusive right to
apply and to reapply any and all payments received by Bank at any time or times,
whether as voluntary payments, proceeds from any Mortgaged Property, offsets, or
otherwise, against the Indebtedness evidenced by the Loan Documents in such
order and in such manner as Bank may, in its sole discretion, deem advisable,
notwithstanding any entry by Bank upon any of its books and records.  Borrower
hereby expressly agrees that, to the extent that Bank receives any payment or
benefit of or otherwise upon any of the Indebtedness, and such payment or
benefit, or any part thereof, is subsequently invalidated, declared to be
fraudulent or preferential, set aside, or required to be repaid to a trustee,
receiver, or any other Person under any bankruptcy act, state or federal law,
common law, equitable cause or otherwise, then to the extent of such payment or
benefit, the Indebtedness, or part thereof, intended to be satisfied shall be
revived and continued in full force and effect as if such payment or benefit had
not been made or received by Bank, and, further, any such repayment by Bank
shall be added to and be deemed to be additional Indebtedness.

2.12

Security.  Payment and performance of the Indebtedness evidenced by the Loan
Documents shall be secured by Liens on the assets, other collateral and
properties of Borrower as Bank may require from time to time.

2.13

Conditions Precedent to the Loans and Initial Advance.  The obligation of the
Bank to make each Advance under either Loan shall be subject to the satisfaction
of all of conditions precedent set forth in this Section.  In the event that any
condition precedent is not so satisfied but Bank elects to make an Advance on
either Loan notwithstanding the same, such election shall not constitute a
waiver of such condition and the condition shall be satisfied prior to any
subsequent Advance.

(a)

All of the Loan Documents shall be in full force and effect and binding and
enforceable obligations of Borrower and, to the extent that it is a party
thereto or otherwise bound thereby, of each other Person who may be a party
thereto or bound thereby.

(b)

All actions, proceedings, instruments and documents required to carry out the
borrowings and transactions contemplated by this Agreement or any other Loan
Document or incidental thereto, and all other related legal matters, shall have
been satisfactory to and approved by legal counsel for Bank, and said counsel
shall have been furnished with such certified copies of actions and proceedings
and such other instruments and documents as they shall have requested.

(c)

Each Borrower shall have performed and complied with all agreements and
conditions contained in the Loan Documents applicable to it and which are then
in effect.

(d)

Borrower shall have delivered, or caused to have been delivered, to Bank or done
or caused to have been done, to Bank’s satisfaction each and every of the
following items:

(1)

This Agreement (together with all addenda, schedules, exhibits, certificates,
opinions, financial statements and other documents to be delivered pursuant
hereto) and any and all amendments thereto, the Notes, the Deeds of Trust and
all other Loan Documents and Lien Instruments and any and all amendments thereto
duly executed, acknowledged (if required) and delivered by Borrower and any
Person who is a party thereto.

(2)

Copies of resolutions of the board of directors, partners or members or
managers, as applicable, of each Loan Party evidencing approval of the
modification of the borrowing arrangement hereunder and the transactions
contemplated by the modified Loan Documents, and authorizing the execution,
delivery and performance by each Loan Party of each modified Loan Document to
which it is a party or by which it is otherwise bound, which resolutions shall
have been certified by a duly authorized officer, partner or other
representative, as applicable, of each Loan Party as of the date of this
Agreement and as of the date of any amendments as being complete, accurate and
in full force and effect; (ii) incumbency certifications of a duly authorized
officer, partner or other representative, as applicable, of each Loan Party, in
each case identifying those individuals who are authorized to execute the
modified Loan Documents and any amendments thereto for and on behalf of such
Person(s), respectively, and to otherwise act for and on behalf of such
Person(s); (iii) certified copies of each of such Person(s)’ articles of
incorporation and bylaws, partnership agreement, certificate of limited
partnership, articles of organization, regulations or operating agreement, as
applicable, and all amendments thereto; and (iv) certificates of existence, good
standing and authority to do business, as applicable, certified substantially
contemporaneously with the date of this Agreement, from the state or other
jurisdiction of each of such Person(s)’ organization and from every other state
or jurisdiction in which such Person is required, under applicable law, to be
qualified to do business.

(3)

Proof that appropriate security agreements, financing statements, mortgages,
deeds of trust, collateral and such additional documents or certificates as may
be required by Bank and/or contemplated under the terms of any and every
modified Loan Document, and such other documents or agreements of security and
appropriate assurances of validity, perfection and priority of Lien as Bank may
request shall have been executed and delivered by the appropriate Persons and
recorded or filed in such jurisdictions and such other steps shall have been
taken as necessary to perfect, subject only to Permitted Encumbrances, the Liens
granted thereby.

(4)

An opinion of Borrower’s legal counsel, dated as of the date hereof, as to
enforceability and authority issues and covering such other matters as are
required by Bank and which are otherwise reasonably satisfactory in form and
substance to Bank.

(5)

Evidence of insurance coverage as required by this Agreement and the Deeds of
Trust.

(6)

The Title Company’s commitment to issue such endorsements as may be required by
Bank in connection with all modifications to the Deeds of Trust.

(7)

Updated Primary Collateral Appraisals.

(8)

Current Financial Statements of Borrower.

(e)

Bank shall have received payment of the modification and extension fee set forth
below.

(f)

Bank shall have received such other instruments, documents and evidence (not
inconsistent with the terms hereof) as Bank may reasonably request in connection
with the modification of the Loans hereunder, and all such instruments,
documents and evidence shall be satisfactory in form and substance to Bank.

2.14

        Conditions to Subsequent Advances.  Bank has no obligation to make any
subsequent Advance on either of the Loans unless the following conditions
precedent are satisfied on or before the Disbursement Date for such Advance:

(a)

At Bank’s request, Borrower shall furnish to Bank an endorsement to the Title
Policies (or if an endorsement is not available, a letter from the Title
Company) showing “nothing further” of record affecting the Primary Collateral
from the date of recording of the Deeds of Trust, except such matters as Bank
specifically approves.

(b)

All Loan Documents shall be in full force and effect and binding and enforceable
obligations of each Loan Party.

(c)

Each of the representations and warranties of each Loan Party under any Loan
Document shall be true and correct in all material respects.

(d)

No Default or Event of Default shall have occurred and be continuing; there
shall exist no Material Adverse Effect; and no provision of law, any order of
any Governmental Authority, or any regulation, rule or interpretation thereof,
shall have had any material adverse effect on the validity or enforceability of
any Loan Document.

(e)

Upon making any Advance on the Revolving Credit Loan then requested, the amount
outstanding on the Revolving Credit Loan shall not exceed the Revolving Credit
Loan Maximum Amount.

(f)

Upon making any Advance on the $5,000,000.00 Revolving Loan then requested, the
amount outstanding on the $5,000,000.00 Revolving Loan shall not exceed the
$5,000,000.00 Revolving Loan Maximum Amount.

2.15  

      Advance Not A Waiver.  No Advance of the proceeds of either of the Loans
shall constitute a waiver of any of the conditions of Bank’s obligation to make
further Advances, nor, in the event Borrower is unable to satisfy any such
condition, shall any such Advance have the effect of precluding Bank from
thereafter declaring such inability to be an Event of Default.

2.16

        Advance Not An Approval.  Bank shall have no obligation to make any
Advance or part thereof during the existence of any Default or Event of Default,
but shall have the right and option so to do; provided that if Bank elects to
make any such Advance, no such Advance shall be deemed to be either a waiver of
the right to demand payment of the Loans, or any part thereof, or an obligation
to make any other Advance.

2.17

        Additional Land Acquisitions.  Subject to the satisfaction of all
conditions precedent to Advances on either of the Loans, Bank hereby agrees to
make one or more Advances on either Loan, which Advances shall reduce the amount
available to Borrower under the Loan in question, in an amount not to exceed,
without prior Bank approval, (i) $3,000,000.00 at any one time, or (ii)
$10,000,000.00 in the aggregate (together with all other outstanding Advances
for land acquisitions), for the purpose of the acquisition of fee title to real
property, provided that Borrower (i) provides Bank with information about such
real property as Bank may reasonably request, (ii) executes and delivers to Bank
a separate note for each acquisition and a deed of trust, substantially in the
form of the Deeds of Trust, granting to Bank a deed of trust first lien on such
real property, which note and the real property covered by the deed of trust
will be cross-defaulted and cross-collateralized with the Notes and the Primary
Collateral, Other Collateral and $5,000,000.00 Revolving Loan Primary
Collateral, (iii) causes the Title Company to provide Bank with a Title Policy
insuring such deed of trust as a first lien on such real property and containing
only such exceptions to title acceptable to Bank, and in an amount and otherwise
on terms and conditions satisfactory to Bank, and (iv) executes and delivers to
Bank its proposed disposition plan of such real property which must be
reasonably satisfactory to Bank.  Any and all real estate assets acquired in
whole or part with Advances made under this Section are sometimes referred to as
‘Section 2.17 Assets.’ Notwithstanding anything in this Agreement to the
contrary, such Section 2.17 Assets shall, for purposes of this Agreement, be
deemed to be included as ‘Other Collateral’; provided, however, that such
Section 2.17 Assets may be designated as part of the ‘Primary Collateral’ or
'$5,000,000.00 Revolving Loan Primary Collateral', as the case may be, by
obtaining an appraisal, an environmental audit and other documents that may be
required by Bank to classify such Section 2.17 Assets as ‘Primary Collateral’ or
'$5,000,000.00 Revolving Loan Primary Collateral', as the case may be.  Advances
under the Loans for other than the acquisitions of Section 2.17 Assets are not
subject to the terms and provisions of this Section 2.17.

2.18

        Mandatory Prepayments.  

(a)

Borrower shall immediately pay to Bank for application to the Revolving Credit
Loan in accordance with the terms of this Agreement and in accordance with the
Release Provisions set forth in Addendum 3, unless otherwise agreed by Bank in
writing, the following sums:  (i) one-hundred percent (100%) of the net proceeds
received by or on behalf of any Borrower from the sale of all or any portion of
the Mortgaged Property (other than that portion consisting of the $5,000,000.00
Revolving Loan Primary Collateral) or upon the taking by condemnation of all or
any portion of the Mortgaged Property (other than that portion consisting of the
$5,000,000.00 Revolving Loan Primary Collateral); provided that, if such sale is
to a Related Party, the mandatory prepayment shall be no less than an amount
equal to the greater of fifty percent (50%) of the gross sales price or fifty
percent (50%) of the corresponding Partial Release Price, as more fully set
forth in Addendum 3, of such portion of the Mortgaged Property, (ii) one-hundred
percent (100%) of the net proceeds of MUD Reimbursables, (iii) one-hundred
percent (100%) of the net proceeds received upon the sale of any Section 2.17
Asset, (iv) one-hundred percent (100%) of the net proceeds received from any
sale or transfer of any of the Credit Banks and (v) and one-hundred percent
(100%) of the distributions received by any Borrower from any Partnership or any
Future Partnership upon the sale by such Related Party of any real property
interest (“Partnership Distributions”).  

(b)

Borrower shall immediately pay to Bank for application to the $5,000,000.00
Revolving Loan in accordance with the terms of this Agreement and in accordance
with the Release Provisions set forth in Addendum 3, unless otherwise agreed by
Bank in writing, one-hundred percent (100%) of the net proceeds received by or
on behalf of any Borrower from the sale of all or any portion of the Mortgaged
Property consisting of the $5,000,000.00 Revolving Loan Primary Collateral
(other than the Calera Courts) or upon the taking by condemnation of all or any
portion of the Mortgaged Property consisting of the $5,000,000.00 Revolving Loan
Primary Collateral (other than the Calera Courts); provided that, such net
proceeds from the sale of any $5,000,000.00 Revolving Loan Primary Collateral
shall not be less than the allocated appraiser's net present value.  At such
time as the Calera Court Borrower elects to construct improvements on a Calera
Court Lot and begin requesting advances under the Calera Court Loan in
connection therewith, the Borrower shall pay to Bank $58,597 for each Calera
Court Lot released as collateral from the $5,000,000.00 Revolving Loan Primary
Collateral.

2.19

        Application of Payments.  So long as no Event of Default exists, all
payments received from Borrower (including, without limitation, the application
of net proceeds received from MUD Reimbursables, proceeds received from the sale
or transfer of Credit Banks, the application of net proceeds from the sale of
Section 2.17 Assets (other than those which consist of $5,000,000.00 Revolving
Loan Primary Collateral), the application of net proceeds from the sale of
Primary Collateral or Other Collateral or Partnership Distributions, the
application of net proceeds from the conveyance of Primary Collateral or Other
Collateral to a Related Party, and release price proceeds from any other source)
shall be applied as follows:

(a)

First, such proceeds shall be applied to pay interest current on the Revolving
Credit Note;

(b)

Second, such proceeds shall be applied to pay any other sums (other than
principal) then due and payable under the Revolving Credit Loan;

(c)

Third, such proceeds shall be applied to pay the outstanding principal balance
then due under the Revolving Credit Note; and

(d)

Fourth, any remaining proceeds after application as above set forth shall be
applied against the $5,000,000.00 Revolving Loan in the same order as set forth
in clauses (v) through (x) below.

(e)

Fifth, any remaining proceeds after application as above set forth shall be
distributed to Borrower at its discretion.

In addition to the foregoing, so long as no Event of Default exists, all
payments received from Borrower from the $5,000,000.00 Revolving Loan Primary
Collateral will be applied to the $5,000,000.00 Revolving Loan as follows:  

(v)

First, such proceeds shall be applied to pay interest current on the
$5,000,000.00 Revolving Note;

(w)

Second, such proceeds shall be applied to pay any other sums (other than
principal) then due and payable under the $5,000,000.00 Revolving Loan;

(x)

Third, such proceeds shall be applied to pay the outstanding principal balance
then due under the $5,000,000.00 Revolving Note; and

(y)

Fourth, any remaining proceeds after application as above set forth shall be
applied against the Revolving Credit Loan in the same order as set forth in
clauses (a) through (c) above.

(z)

Fifth, any remaining proceeds after application as above set forth shall be
distributed to Borrower at its discretion.

3.9

Modification and Restatement of Addendum 3 Release Provisions. Addendum 3
attached to the Loan Agreement is hereby deleted in its entirety, and the
following Addendum 3 is inserted in lieu thereof:

“ADDENDUM 3

RELEASE PROVISIONS

(Terms used with initial capital letters in this Addendum 3 that are not
specifically defined in this Agreement shall have the meanings ascribed to them
in the Deeds of Trust.)

The Partial Release Price for Primary Collateral shall be as follows:  The
payment to Bank of a Partial Release Price equal to one hundred percent (100%)
of the Net Proceeds (i.e., all proceeds less only reasonable closing costs,
surveying costs, title insurance premiums, attorneys’ fees and a broker’s
commission not to exceed six percent (6.0%) with aggregate deductions not to
exceed eight percent (8%) of the sales price), which Net Proceeds shall in no
event be less than eighty-five percent (85%) of the appraised value (using year
one undiscounted unit prices) (hereinafter referred to as “Appraised Value”) of
the Primary Collateral being released.  See Addendum 3-1(a)-(c) attached hereto
for the schedule of Appraised Value, which Addendum 3-1(a)-(c) shall replace and
supersede the prior Addendum 3-1(a)-(c) attached to the Loan Agreement.

The Partial Release Price for Other Collateral shall be as follows:  The payment
to Bank of a Partial Release Price equal to one hundred percent (100%) of the
Net Proceeds (i.e., all proceeds less only reasonable closing costs, surveying
costs, title insurance premiums, attorneys’ fees and a broker’s commission not
to exceed six percent (6%) with aggregate deductions not to exceed eight percent
(8%) of the sales price), which Net Proceeds shall in no event be less than
eighty-five percent (85%) of the assigned value (hereinafter referred to as
“Assigned Value”) established by Bank and Borrower for each of the Lots [or
Tracts] of Other Collateral (the “Minimum Release Prices”).  See Addendum 3-2
attached hereto for the schedule of Assigned Value, which Addendum 3-2 shall
replace and supersede the prior Addendum 3-2 attached to the Loan Agreement.

The foregoing notwithstanding, the Partial Release Price for Primary Collateral
or Other Collateral for sale to a Related Party shall be as follows:  The
payment of a Partial Release Price equal to one hundred percent (100%) of all
cash proceeds received by Borrower, which cash proceeds shall in no event be
less than the greater of (i) fifty percent (50%) of the Appraised Value for
Primary Collateral or fifty percent (50%) of the Assigned Value for Other
Collateral, as applicable, of the Primary Collateral or Other Collateral being
released; or (ii) fifty percent (50%) of the gross sales price paid by the
Related Party.  The gross sales price (i.e., cash proceeds and all other
considerations) for the sale to the Related Party will not be less than
eighty-five percent (85%) of the applicable Appraised Value or Assigned Value.

The Partial Release Price for $5,000,000.00 Revolving Loan Primary Collateral
(other than for the Calera Court Lots) shall be as follows:  The payment to Bank
of a Partial Release Price equal to one hundred percent (100%) of the Net
Proceeds (i.e., all proceeds less only reasonable closing costs, surveying
costs, title insurance premiums, attorneys’ fees and a broker’s commission not
to exceed six percent (6.0%) with aggregate deductions not to exceed eight
percent (8%) of the sales price), which Net Proceeds shall in no event be less
than the allocated appraiser's net present value) (hereinafter referred to as
“Net Present Value”) of the $5,000,000.00 Revolving Loan Primary Collateral
being released.  The Partial Release Price for the Calera Court Lots shall be
equal to $58,597 for each Calera Court Lot released as collateral from the
$5,000,000.00 Revolving Loan Primary Collateral.  See Addendum 3-3(a)-(c)
attached hereto for the schedule of Net Present Value.

The foregoing notwithstanding, no release price will be required for the release
of either Primary Collateral or Other Collateral from the lien of the Deeds of
Trust in the event such Primary Collateral or Other Collateral is the subject of
additional project financing by Bank pursuant to a separate loan between any
Loan Party and Bank, and only so long as (i) in connection with such loan, Bank
has a first priority lien and security interest in such Primary Collateral or
Other Collateral securing repayment of such loan, (ii) such Loan Party owns 100%
of the Primary Collateral or Other Collateral which is the subject of such
separate loan, and any and all equity in the project is funded solely by
Borrower without any third-parties having any ownership or equity interest
therein, (iii) such loan is cross-defaulted and cross collateralized with the
Loans to the extent required by Bank; and (iv) any ownership interest of
Borrower in a Related Party into which Primary Collateral or Other Collateral
has been transferred will be assigned to Bank as security for the Indebtedness,
and Borrower agrees to execute and deliver to Bank an assignment of partnership
interest in such form and content as Bank may require.  If the Land sought to be
released as provided above is Primary Collateral, then such Primary Collateral
shall be removed from the borrowing base (i.e., such Primary Collateral shall be
removed from the loan-to-value calculations for purposes of determining the
Maximum Loan Amount allowed hereunder).  Except as modified hereby, all of the
release provisions (including, without limitation, the provisions requiring
payment of a release price) as set forth in the Loan Agreement will continue to
apply with respect to any release of Primary Collateral or Other Collateral.

Notwithstanding anything contained herein to the contrary, the location and
configuration of the lot or lots, or tract or tracts, requested to be released
(herein called “Lot” or “Lots” or “Tract” or “Tracts”) shall be reasonably
satisfactory to Bank and no Partial Release shall result in any remaining Lot
[or Tract] being without access to a public street.  Any and all Partial
Releases shall be in accordance with the following procedures:

(a)

Borrower’s request for a Partial Release shall be given to Bank and accompanied
by (i) the legal description of the Lot or Lots [or Tract] to be released,
together with a draft closing statement prepared for the proposed sale; (ii)
information necessary to process the request for Partial Release, including
whether the property to be released is Primary Collateral or Other Collateral or
$5,000,000.00 Revolving Loan Primary Collateral and whether it is being sold to
a Related Party; (iii) any appraisal reconciliation of value information as may
be required by Bank, together with a reimbursement of the cost of same, which
cost shall not exceed $750.00; and (iv) the name and address of the title
company, if any, to whose attention the Partial Release Instrument (as
hereinafter defined) should be directed, numbers that should be referenced
(order number, loan number, etc.) and the date when such Partial Release is to
be made. Borrower shall also specify the name and address of the prospective
purchaser and the intended use of the Lot [or Tract] to be released and shall
supply such other documents and information concerning such Partial Release as
Bank may reasonably request.

(b)

Within five (5) days after receipt of such request, and in accordance with and
pursuant to the terms and conditions of this Addendum 3 and the other applicable
provisions of this Agreement, Bank shall execute an instrument effecting such
Partial Release (“Partial Release Instrument”) and deliver same to the title
company so specified; provided that all costs and expenses of Bank associated
with such Partial Release (including, but not limited to, reasonable legal fees)
shall be paid by Borrower.  Borrower shall also obtain all title insurance
endorsements reasonably required by Bank in connection with such Partial
Release.

(c)

The execution and delivery of such Partial Release Instrument shall not affect
any of Borrower’s obligations under the Loan Documents, except that the payment
of the Partial Release Price must be actually received by Bank. Regardless of
the time such Partial Release is executed, delivered and recorded, the payment
made by Borrower to Bank in respect to such Partial Release shall be credited
against the Indebtedness in accordance with the terms of this Agreement only
upon receipt by Bank of the Partial Release Price.  The Partial Release
Instrument shall be delivered, in escrow, by Bank to the title company so
designated, to be held, released, delivered and recorded in accordance with
Bank’s escrow instructions, which shall require payment, in cash, of the Partial
Release Price to Bank prior to delivery and recordation of the Partial Release
Instrument.”

3.10

To the extent not already granted in the Loan Documents, Borrower hereby grants
to Bank a security interest in the Credit Banks and all proceeds thereof, and
all other rights of Borrower under the Development Agreement.

3.11

Letters of Credit.  Subject to the terms and conditions set forth in this
Section 3.7, Borrower may, prior to the Revolving Credit Loan Maturity Date,
request Bank to issue one or more letters of credit (collectively, the “Letters
of Credit”) under and as part of the Revolving Credit Loan, provided that the
following conditions are satisfied:  

A.

Conditions to Letters of Credit.  The issuance of each Letter of Credit shall be
subject to the following conditions:

(1)

such Letter of Credit and any amounts to be disbursed or advanced under such
Letter of Credit shall be used only for the same purposes as allowed for
Advances under the Revolving Credit Loan, as set forth in Section 2.4 of
Addendum 2 of the Loan Agreement;

(2)

after taking into account any such Letter of Credit, the sum of (i) the then
existing LC Obligations (as defined below), plus (ii) the then outstanding
principal balance of the Revolving Credit Loan, does not (and shall at no time)
exceed the Revolving Credit Loan Maximum Amount. Accordingly, the amount of all
LC Obligations, if any, shall be applied against the amount of Advances
available to Borrower under the Revolving Credit Loan;

(3)

the expiration date of such Letter of Credit is not more than six (6) months
after the maturity date of the Revolving Credit Note;

(4)

such Letter of Credit shall be classified as a “Standby” Letter of Credit in
accordance with applicable laws and regulations applicable to Bank and in
accordance with the Bank’s customary practices at such times for reporting to
regulatory authorities;

(5)

the issuance of such Letter of Credit will be in compliance with all applicable
governmental restrictions, policies, and guidelines and will not subject Bank to
any cost which is not reimbursable by Borrower under the Loan Documents;

(6)

the form and terms of such Letter of Credit must be acceptable to Bank in its
sole discretion;

(7)

all other conditions in this Amendment to the issuance of such Letter of Credit
shall have been satisfied;

(8)

immediately before and after the issuance of such Letter of Credit, no Event of
Default shall have occurred and be continuing, and no event shall have occurred
which, with the passage of time or notice, could constitute an Event of Default;
and

(9)

the representations and warranties of Borrower contained in the Loan Agreement
(as modified hereby) and the other Loan Documents shall be true and correct on
and as of the date of issuance of such Letter of Credit.

Bank will honor any such request by Borrower for the issuance of a Letter of
Credit if the foregoing conditions (1) through (9) (collectively, the “LC
Conditions”) have been met as of the date of issuance of such Letter of Credit.
Bank may choose to honor any such request for any other Letter of Credit but has
no obligation to do so and may refuse to issue any other requested Letter of
Credit for any reason which Bank in its sole discretion deems relevant.

For purposes hereof, (i) the term “LC Obligations” means, at the time in
question, the sum of all Matured LC Obligations plus the maximum amounts which
Bank might then or thereafter be called upon to advance under all Letters of
Credit then outstanding, and (ii) the term “Matured LC Obligations” means all
amounts paid by Bank on drafts or demands for payment drawn or made under as
purported to be under any Letter of Credit, and all other amounts due and owing
to Bank under any application by Borrower for any Letter of Credit to be issued
by Bank (a “LC Application”), to the extent the same have not been repaid to
Bank (with the proceeds of an Advance or otherwise).

B.

Requesting Letters of Credit. Borrower must make written application for any
Letter of Credit at least five (5) business days before the date on which
Borrower desires for Bank to issue such Letter of Credit. By making any such
written application, Borrower shall be deemed to have represented and warranted
that the LC Conditions will be met as of the date of issuance of such Letter of
Credit. Two (2) business days after the LC Conditions have been met (or if Bank
otherwise desires to issue such Letter of Credit), Bank will issue such Letter
of Credit at Bank’s office in Dallas, Texas. If any provisions of any LC
Application conflict with any provisions of this Amendment, the provisions of
this Amendment shall govern and control.

C.

Reimbursement and Participations.

(1)

Reimbursement by Borrower. Each Matured LC Obligation shall constitute an
Advance under the Revolving Credit Loan. To the extent the same has not been
repaid to Bank (with the proceeds of an Advance under the Revolving Credit Loan
or otherwise), Borrower promises to pay to Bank, or to Bank’s order, on demand,
(i) the full amount of each Matured LC Obligation, whether such obligation
accrues before: or after the maturity date of the Revolving Credit Note,
together with (ii) interest thereon at a rate per annum equal to the Applicable
Rate for the Base Rate Balance (as such terms are defined in the Revolving
Credit Note) until repaid in full; provided that after the maturity date of the
Revolving Credit Note or following a default or an Event of Default under the
Loan Agreement or the other Loan Documents, such interest shall accrue at the
Default Rate (as such term is defined in the Revolving Credit Note).

(2)

Letter of Credit Advances. If the beneficiary of any Letter of Credit makes a
draft or other demand for payment thereunder, then Borrower may, during the
interval between the making thereof and the honoring thereof by Bank, request
Bank to make an Advance under the Revolving Credit Loan to Borrower in the
amount of such draft or demand, which Advance shall be made concurrently with
Bank’s payment of such draft or demand and shall be immediately used by Bank to
repay the amount of the resulting Matured LC Obligation. Such a request by
Borrower shall be made in compliance with all of the provisions hereof.

D.

Letter of Credit Fees. In consideration of Bank’s issuance of any Letter of
Credit, Borrower agrees to pay to Bank a letter of credit issuance fee at a rate
equal to two percent (2.0%) per annum. Each such fee will be, calculated based
on the term and face amount of such Letter of Credit and the above applicable
rate and will be payable upon issuance. In no event shall the issuance fee be
less than $500.00 for any Letter of Credit.

E.

No Duty to Inquire.

(1)

Drafts and Demands. Bank is authorized and instructed to accept and pay drafts
and demands for payment under any Letter of Credit without requiring, and
without responsibility for, any determination as to the existence of any event
giving rise to said draft, either at the time of acceptance of payment or
thereafter. Bank is under no duty to determine the proper identity of anyone
presenting such a draft or making such a demand (whether by tested telex or
otherwise) as the officer, representative or agent of any beneficiary under any
Letter of Credit, and payment by Bank to any such beneficiary when requested by
any such purported officer, representative or agent is hereby authorized and
approved. Borrower agrees to hold Bank harmless and indemnified against any
liability or claim in connection with or arising out of the subject matter of
this section, WHICH INDEMNITY SHALL APPLY WHETHER OR NOT ANY SUCH LIABILITY OR
CLAIM IS IN ANY WAY OR TO ANY EXTENT OWED, IN WHOLE OR IN PART, UNDER ANY CLAIM
OR THEORY OF STRICT LIABILITY, OR ARE CAUSED, IN WHOLE OR IN PART, BY ANY
NEGLIGENT ACT OR OMISSION OF ANY KIND BY BANK, provided only that Bank shall not
be entitled to indemnification for that portion, if any, of any liability or
claim which is approximately caused by its own individual gross negligence or
willful misconduct, as determined in a final judgment.

(2)

Extension of Letter of Credit Maturity. If the maturity of any Letter of Credit
is extended by its terms or by Law or governmental action, if any extension of
the maturity or time for presentation of drafts or any other modification of the
terms of any Letter of Credit is made at the request of Borrower, or if the
amount of any Letter of Credit is increased at the request of Borrower, this
Amendment shall be binding upon Borrower with respect to such Letter of Credit
as so extended, increased or otherwise modified, with respect to drafts and
property covered thereby, and with respect to any action taken by Bank, or
Bank’s correspondents in accordance with such extension, increase or other
modification.

(3)

Transferees of Letters of Credit. If any Letter of Credit provides that it is
transferable, Bank shall have no duty to determine the proper identity of anyone
appearing as transferee of such Letter of Credit, nor shall Bank be charged with
responsibility of any nature or character for the validity or correctness of any
transfer or successive transfers, and payment by Bank to any purported
transferee or transferees as determined by Bank is hereby authorized and
approved, and Borrower further agrees to hold Bank harmless and indemnified
against any liability or claim in connection with or arising out of the
foregoing, WHICH INDEMNITY SHALL APPLY WHETHER OR NOT ANY SUCH LIABILITY OR
CLAIM IS IN ANY WAY OR TO ANY EXTENT OWED, IN WHOLE OR IN PART, UNDER ANY CLAIM
OR THEORY OF STRICT LIABILITY, OR ARE CAUSED, IN WHOLE OR IN PART, BY ANY
NEGLIGENT ACT OR OMISSION OF ANY KIND BY BANK, provided only that Bank shall not
be entitled to indemnification for that portion, if any, of any liability or
claim which is proximately caused by its own individual gross negligence or
willful misconduct, as determined in a final judgment.

F.

LC Collateral.

(1)

Acceleration of LC Obligations. On the maturity date of the Revolving Credit
Note, or if the Loans or either of them becomes immediately due and payable
pursuant to the Loan Documents, then, unless Bank otherwise specifically elects
to the contrary, all LC Obligations shall become immediately due and payable
without regard to whether or not actual drawings or payments on the Letters of
Credit have occurred, and Borrower shall be obligated to pay to Bank immediately
an amount equal to the aggregate LC Obligations which are then outstanding. All
amounts so paid shall first be applied to Matured LC Obligations and the
remainder will be held by Bank as security for the remaining LC Obligations (all
such amounts held as security for LC Obligations being herein collectively
called “LC Collateral”) until such LC Obligations become Matured LC Obligations,
at which time such LC Collateral shall be applied to such Matured LC
Obligations.

(2)

Investment of LC Collateral. Pending application thereof, all LC Collateral
shall be invested by Bank in such investments as Bank may elect. All interest on
such investments shall be reinvested or applied to Matured LC Obligations. When
all indebtedness evidenced by the Notes and all LC Obligations have been
satisfied in full, all Letters of Credit have expired or been terminated, and
all of Borrower’s reimbursement obligations in connection therewith have been
satisfied in full, Bank shall release any remaining LC Collateral. Borrower
hereby assigns and grants to Bank a continuing security interest in all LC
Collateral, all investments purchased with such LC Collateral, and all proceeds
thereof to secure its Matured LC Obligations and its obligations under this
Amendment, the Loan Agreement, the Notes and the other Loan Documents. Borrower
further agrees that Bank shall have all of the rights and remedies of a secured
party under the Uniform Commercial Code as adopted in the State of Texas with
respect to such security interest and that an Event of Default under the Loan
Agreement (as modified hereby) shall constitute a default for purposes of such
security interest.

(3)

Payment of LC Collateral. When Borrower is required to provide LC Collateral for
any reason and fails to do so on the day when required, Bank may without notice
to Borrower provide such LC Collateral (whether by transfers from other accounts
maintained with Bank or otherwise) using any available funds of Borrower.

4.

Payment of Fees.

(a)

Contemporaneously with the execution and delivery of this Amendment, Borrower
shall remit to Bank (i) cash funds in the amount of $12,500.00, which sum shall
be in payment of and as additional consideration for the modification of the
$5,000,000.00 Revolving Loan, and for the extension of the maturity date of the
$5,000,000.00 Revolving Loan as set forth herein.

(b)

Contemporaneously with the execution and delivery of this Amendment, Borrower
shall remit to Bank (i) cash funds in the amount of $62,500.00, which sum shall
be in payment of and as additional consideration for the modification of the
Revolving Credit Loan , and for the extension of the maturity date of the
Revolving Credit Loan as set forth herein.

(c)

Bank’s obligation to make any further Advances under the $5,000,000.00 Revolving
Note and the Revolving Credit Note are and shall be subject to and further
conditioned upon payment of the foregoing fees.

5.

Reaffirmation of Provisions Regarding Holliday Loan.  Borrower hereby
acknowledges and agrees that the terms, provisions and conditions set forth in
Section 5 of Second Loan Modification pertaining to the Holliday Loan (as
defined therein) are in full force and effect, are reaffirmed hereby for all
purposes.

6.

Title Insurance.  Contemporaneously with the execution and delivery hereof, the
Borrower shall cause the Title Company to issue with respect to the mortgagee
title policy previously issued to Bank in connection with the Loans (the “Title
Policy”), the standard Texas Form T-38 Endorsement pursuant to Rule P-9B(3) of
the Basic Manual of Rules, Rates and Forms for the Writing of Title Insurance in
the State of Texas, in form acceptable to Bank, confirming that the Title Policy
has not been reduced or terminated by virtue of the terms and provisions of this
Amendment and the other Loan Modification Documents (as defined below).  In
addition to the foregoing, Borrower shall provide a mortgagee title policy for
the benefit of Bank, insuring that the lien evidenced by the Escala Deed of
Trust constitutes a first and prior lien on the Escala Lots, and which title
policy shall be in an amount acceptable to Bank (but in no event in excess of
the value of the Escala Lots covered by the Escala Deed of Trust.

7.

Acknowledgment by Borrower.  Except as otherwise specified herein, the terms and
provisions hereof shall in no manner impair, limit, restrict or otherwise affect
the obligations of Borrower or any third party to Bank, as evidenced by the Loan
Documents.  Borrower hereby acknowledges, agrees and represents that (i)
Borrower is indebted to Bank pursuant to the terms of the Notes as modified;
(ii) the liens, security interests and assignments created and evidenced by the
Security Instruments are, respectively, valid and subsisting liens, security
interests and assignments of the respective dignity and priority recited in the
Security Instruments; (iii) there are no claims or offsets against, or defenses
or counterclaims to, the terms or provisions of the Security Instruments or the
other Loan Documents, and the other obligations created or evidenced ‘by the
Security Instruments or the other Loan Documents; (iv) Borrower has no claims,
offsets, defenses or counterclaims arising from any of Bank’s acts or omissions
with respect to the Mortgaged Property, the Security Instruments or the other
Loan Documents or Bank’s performance under the Security Instruments or the other
Loan Documents or with respect to the Mortgaged Property; (v) the
representations and warranties of Borrower contained in the Loan Agreement, the
Security Instruments and the other Loan Documents are and remain true and
correct as of the date hereof; and (vi) Bank is not in default and no event has
occurred which, with the passage of time, giving of notice, or both, would
constitute a default by Bank of Bank’s obligations under the terms and
provisions of the Loan Documents.

8.

No Waiver of Remedies.  Except as may be expressly set forth herein, nothing
contained in this Amendment shall prejudice, act as, or be deemed to be a waiver
of any right or remedy available to Bank by reason of the occurrence or
existence of any fact, circumstance or event constituting a default under the
Notes or the other Loan Documents.

9.

Effectiveness of the Security Instruments.  Except as expressly modified by the
terms and provisions of this Amendment and by the First Loan Modification, the
Second Loan Modification, the Third Extension, the Third Loan Modification, the
amendments to the $5,000,000.00 Revolving Note referenced above, the amendments
to the Revolving Credit Note referenced above, and the Modification Agreement,
Second Modification Agreement and Third Modification Agreement referenced above
(collectively, the “Loan Modification Documents”), each of the terms and
provisions of the Loan Agreement, the Notes, the Security Instruments and the
other Loan Documents are hereby ratified and shall remain in full force and
effect; provided, however, that any reference in any of the Security Instruments
to the Loans, the amounts constituting the Loans, any defined terms, or to any
of the other Security Instruments shall be deemed, from and after the date
hereof, to refer to the Loans, the amounts constituting the Loans, defined terms
and to the Notes, the Loan Agreement, the Lien Instruments and such other Loan
Documents, as modified by the Loan Modification Documents.

10.

Costs and Expenses.  Contemporaneously with the execution and delivery hereof,
Borrower shall pay, or cause to be paid, all costs and expenses incident to the
preparation, execution and recordation of the Loan Modification Documents and
the consummation of the transaction contemplated hereby, including, but not
limited to, recording fees, title insurance policy or endorsement premiums or
other charges of the Title Company, and reasonable fees and expenses of legal
counsel to Bank.

11.

Additional Documentation.  From time to time, Borrower shall execute or procure
and deliver to Bank such other and further documents and instruments evidencing,
securing or pertaining to the Loans or the Loan Documents as shall be reasonably
requested by Bank so as to evidence or effect the terms and provisions hereof.
 Upon Bank’s request, Borrower shall cause to be delivered to Bank an opinion of
counsel, satisfactory to Bank as to form, substance and rendering attorney,
opining to (i) the validity and enforceability of this Amendment and the other
Loan Modification Documents and the terms and provisions hereof and thereof, and
any other agreement executed in connection with the transaction contemplated
hereby; (ii) the authority of Borrower, and any constituents of Borrower, to
execute, deliver and perform its or their respective obligations under the Loan
Documents, as modified by the Loan Modification Documents; and (iii) such other
matters as reasonably requested by Bank.

12.

Severability.  If any clause or provision of this Amendment is or should ever be
held to be illegal, invalid or unenforceable under any present or future law
applicable to the terms hereof, then and in that event, it is the intention of
the parties hereto that the remainder of this Amendment shall not be affected
thereby, and that in lieu of each such clause or provision of this Amendment
that is illegal, invalid or unenforceable, such clause or provision shall be
judicially construed and interpreted to be as similar in substance and content
to such illegal, invalid or unenforceable clause or provision, as the context
thereof would reasonably suggest, so as to thereafter be legal, valid and
enforceable

13.

Borrower’s Reaffirmation.  Borrower hereby reaffirms all of its obligations
under the Notes (as amended), the Loan Agreement (as amended hereby), the Lien
Instruments (as amended) and the other Loan Documents, and acknowledges that it
has no claims, offsets or defenses with respect to the payment of sums due under
the Notes (as amended), the Loan Agreement (as amended hereby), the Lien
Instruments (as amended) or the other Loan Documents.

14.

Continuing Effect; Ratification.  Except as expressly amended and modified by
this Amendment, the Loan Agreement shall remain unchanged and in full force and
effect.  The Loan Agreement, as modified by this Amendment, and all documents,
assignments, transfers, liens and security rights pertaining to it, are hereby
ratified, reaffirmed and confirmed in all respects as valid, subsisting and
continuing in full force and effect.  The Loan Agreement and this Amendment
shall together comprise the Loan Agreement with respect to the Loans.

15.

No Waiver.  The execution and delivery of this Amendment shall in no way be
deemed to be a waiver by Bank of any default or potential default by Borrower
under the Loan Agreement or the other Loan Documents or of any rights, powers or
remedies of Bank under the Loan Agreement or the other Loan Documents, and shall
in no way limit, impair or prejudice Bank from exercising any past, present or
future right, power or remedy available to it under the Loan Agreement aid the
other Loan Documents.

16.

No Novation.  It is the intent of the parties that this Amendment shall not
constitute a novation and shall in no way limit, diminish, impair or adversely
affect the lien priority of the Lien Instruments.  All of the liens and security
interests securing the Loans, including, without limitation, the liens and
security interests created by the Lien Instruments, are hereby ratified,,
reinstated, renewed, confirmed and extended to secure the Loans and the Notes as
modified.

17.

Binding Effect.  This Amendment shall be binding upon and shall inure to the
benefit of Borrower and Bank, and their respective successors and assigns.

18.

Governing Law.  This Amendment shall be construed in accordance with and
governed by the laws of the State of Texas.

19.

Counterpart Execution.  This Amendment may be executed in any number of
counterparts, each of which shall be deemed an original, but together shall
constitute one and the same instrument.

20.

Notice of Final Agreement.  This Amendment is the entire agreement between the
parties with respect to modifications of documents provided for herein and
supersedes all prior conflicting or inconsistent agreements, consents and
understandings relating to such subject matter.

THE NOTES, THE LOAN AGREEMENT, THIS AMENDMENT, THE LIEN INSTRUMENTS AND THE
OTHER LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY
NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES.

THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN PARTIES.

[SIGNATURE PAGES FOLLOW]


 






IN WITNESS WHEREOF, Borrower and Bank have executed this Amendment to be
effective as of the Amendment Date.

BORROWER:




STRATUS PROPERTIES INC.,

a Delaware corporation

By:  \s\ William H. Armstrong, III




William H. Armstrong

Chairman of the Board, President
and Chief Executive Officer




STRATUS PROPERTIES OPERATING CO., L.P., a Delaware limited partnership

By:

STRS L.L.C.,

a Delaware limited liability company,
General Partner

By:

Stratus Properties Inc.,
a Delaware corporation,
Sole Member







By:   \s\ William H. Armstrong, III




William H. Armstrong, III,

Chairman of the Board, President
and Chief Executive Officer




CIRCLE C LAND, L.P., a Texas limited partnership, f/k/a Circle C Land Corp.




By:

Circle C GP, L.L.C., a Delaware limited liability company, its general partner




By:

Stratus Properties, Inc., a Delaware corporation, its Sole Member







By:  \s\ William H. Armstrong, III






William H. Armstrong, III,

President




AUSTIN 290 PROPERTIES, INC.,

a Texas corporation

By:  \s\ William H. Armstrong, III






William H. Armstrong, III, President

BANK:

COMERICA BANK,

successor-by-merger to Comerica Bank-Texas

By:  \s\ Shery R. Layne






Name: Shery R. Layne

                                                                                                    
Title:   Senior Vice President







